Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hyunseok Park on 9-23-21.

The application has been amended as follows: 

The title has been changed to ---METHOD OF MAKING HUMAN CELLS EXPRESSING OCT4, SOX2, AND NANOG USING AN ECKLONIA CAVA EXTRACT--. 

Claims 1-6, 8-13, 15-17 have been canceled. Claims 7, 14, 18 have been allowed. 
7. A method of manufacturing human cells expressing Oct4, Sox2, and Nanog, the method comprising: 
a) culturing human adipose-derived mesenchymal stem cells in a cell culture medium comprising an Ecklonia cava extract such that cells expressing Oct4, Sox2, and Nanog are obtained. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of claims 7, 14, 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), enablement, has been withdrawn in view of the amendment which deletes the phrase “capable of differentiating into endoderm, ectoderm, and mesodermal cells” and Example 1-4 (pg 16-17) which teaches the cells obtained from the adipose derived mesenchymal stem cells treated with Ecklonia cava extract alone (Example 1, para 72-73) expressed Oct4 Sox2 and Nanog. Example 1 shows the extract is lyophilized (pg 12, para 60, 62); therefore, the weight/ml is readily apparent. 
The rejection of claims 7, 14, 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), written description, has been withdrawn for reasons set forth above. 
The rejection of claims 7, 14, 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn in view of the amendment. 

The art at the time of filing did not reasonably teach or suggest adding an Ecklonia cava extract to a cell culture medium with mesenchymal stem cells as required in claim 7.

The terminal disclaimers filed 9-23-21 have been approved and overcome any double patenting rejections. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632